Luke, J.
1. In all criminal cases the bill of exceptions must be tendered to the judge within twenty days from the date of the judgment complained of. Civil Code (1910), § 6153.
*670Decided July 25, 1923.
Orrin Roberts, for plaintiff in error.
J. G. Knox, solicitor, contra.
(a) In the instant case it does not appear that the bill of exceptions was tendered within the required time; it appears merely that it was tendered within thirty days from the date of the judgment excepted to. Under repeated rulings of the Supreme Court and of this court the writ of error must be and is dismissed. White v. State, 25 Ga. App. 324 (103 S. E, 178).

Writ of- error dismissed.


Broyles, C. J., and Bloodworth, J., concur.